Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL ACTION
2.	Per Printer Rush filed on 03/29/2021, the applicants’ representative authorized Examiner to delete Page 18 Specification (APPENDIX 07/13/2018) as highlighted below.  See also attached Interview Summary.  Thus, a supplemental action is sent to reflect the change.
	Moreover, deletion of Page 18 Specification per Printer Rush does not affect the patentability of the present application.  It follows that the reasons for allowance set forth in the Notice of Allowance action mailed 03/24/2021 remains valid and is repeated below.

EXAMINER’S AMENDMENT
3.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert Xu on March 31, 2021.
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A plastic article containing suspended photochromic dye molecules, wherein photochromic dye molecules are suspended in liquid micro-droplets of a suspension medium, and the said micro-droplets of the said suspension medium are embedded 

	Written descriptive support for this amendment is found at Page 9, lines 1-10 of the Specification as originally filed. 

Claim 7 is amended as follows:
7.	(Currently Amended) The plastic article according to claim 1, wherein the suspended photochromic dye molecules are also selected from the group consisting of reversacol plum red, reversacol oxford blue, reversacol rush yellow and a mixture of any of these photochromic dye molecules. 

Written descriptive support for this amendment is found at Paragraphs [0022]-[0024] of applicants’ published application, i.e., US PG PUB 20200339765, together with original claim 7 language. 

Claim 8 is cancelled as follows:
8.	(Cancelled).

Page 5, Paragraph 2, line 1 of the present Specification is amended as follows:
“Indeed, films comprising microdroplets of liquid crystal materials dispersed in a polymeric….”

Delete Specification Page 18 (APPENDIX 07/13/2018)

These claims are renumbered as follows:
Claims 1-5 remain as “Claims 1-5”.
Claim 7 becomes Claim 6, which depends on claim 1; reads as “The plastic article according to claim 1”.
Claim 9 becomes Claim 7, which depends on claim 1; reads as “The plastic article according to claim 1”.
Claim 10 becomes Claim 8, which depends on claim 1; reads as “The plastic article according to claim 1”.
Claim 11 becomes Claim 9, which depends on claim 1; reads as “The plastic article according to claim 1”.
Claim 12 becomes Claim 10, which depends on claim 1; reads as “The plastic article according to claim 1”.

Reasons for Allowance
5.	Claim 1 was amended to include the limitation “wherein the suspended photochromic dye molecules are spirooxazine compounds” which is supported at Page 9, lines 1-5, of the Specification as originally filed. 
	Thus, no new matter is present.
	See Claim Amendment filed 12/31/2020.
6.	The claim objection set forth in Paragraph 3 of the previous Office action mailed 10/07/2020 is no longer applicable and thus, withdrawn because the applicants amended Claims 1-5, 7, and 9-12 to correct their informalities.
	See Claim Amendment filed 12/31/2020.

	See Claim Amendment filed 12/31/2020.
8.	The objection to the Specification set forth in Paragraph 2 of the previous Office action mailed 10/07/2020 is no longer applicable and thus, withdrawn because the applicants amended Page 5, Paragraph 2, line 1, of the present Specification to correct the spelling of “liquid”. 
	See Examiner’s Amendment dated 03/16/2021.
9.	The present claims are allowable over the prior art references of record, namely, Wang (US 2015/0275090), Miller et al. (US 2005/0248696), Choi (US 2011/0198546), Ophardt et al. (US 2010/0147879), Saxe et al. (US 6,936,193), and Slovak et al. (US 7,791,788). 
10.	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 7-15 of their Remarks filed 12/31/2020, the 103 rejections set forth in Paragraphs 6-9 of the previous Office action mailed 10/07/2020 are deemed to be overcome.  In particular, none of the references relied upon individually or in combination teaches or would have suggested the claimed plastic article containing suspended photochromic dye molecules, wherein photochromic dye molecules are suspended in liquid micro-droplets of a suspension medium, and the said micro-droplets of the said suspension medium are embedded inside a solid polymer matrix, and the said solid matrix is formed by polymerization of liquid polymer precursors, wherein the suspended photochromic dye molecules are spirooxazine compounds, or spiropyran compounds or pyran compounds or a mixture of any of these compounds.


Correspondence
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HANNAH J PAK/Primary Examiner, Art Unit 1764